Matter of Goodyear (2017 NY Slip Op 05407)





Matter of Goodyear


2017 NY Slip Op 05407


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND SCUDDER, JJ. (Filed June 30, 2017.) 


MOTION NO. (595/17) CA 16-02026.

[*1]IN THE MATTER OF LAURENCE R. GOODYEAR, DECEASED.
DANIEL M. GOODYEAR AND WENDY GRISWOLD, PETITIONERS-RESPONDENTS, 
vFREDERICK YOUNG, BEVERLY H. YOUNG, JOHN F. YOUNG, JAMES R. YOUNG, JEFFREY K. YOUNG, F.J. YOUNG COMPANY, JKLM ENERGY, LLC, AND SWEPI, LP, RESPONDENTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument denied.